Citation Nr: 0010320	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  95-18 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 for Raynaud's disease and scleroderma due to treatment 
by the Department of Veterans Affairs.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to November 
1975.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In April 1997, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  While the case 
was in remand status, the RO denied entitlement to service 
connection for Raynaud's disease and for scleroderma on a 
direct basis and so informed the veteran in January 1999.  
That issue has not been fully developed for appellate review, 
and the Board will not address it further.  


FINDING OF FACT

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 Raynaud's disease and for scleroderma is not 
plausible.  


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for Raynaud's disease and for scleroderma is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION 

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Two discrete types of evidence must be present in order for a 
veteran's claim for § 1151 benefits to be well grounded: (1) 
There must be competent evidence of a current disability, 
usually shown by a medical diagnosis. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); and (2) There must be 
competent evidence of a nexus between the medical treatment 
provided and the current disability. Such a nexus must be 
shown by medical evidence. See Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 were revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected." 38 U.S.C.A. § 1151 (West 
1991).

In 1991, the United States Court of Veterans Appeals (Court) 
(now the United States Court of Appeals for Veterans Claims) 
(hereinafter, "the Court") invalidated 38 C.F.R. § 
3.358(c)(3), a portion of the regulation utilized in deciding 
claims under 38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 
Vet. App. 584 (1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 
(Fed. Cir. 1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 
S. Ct. 552 (1994).  The United States Supreme Court (Supreme 
Court) in affirming the Court's decision held that the 
statutory language of 38 U.S.C.A. § 1151 simply required a 
causal connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA. Id.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 stated that where it is determined that there 
is additional disability resulting from an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability. 38 C.F.R. § 3.358 
(1995).

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 and 
Supp. 1998).  However, in a precedent opinion, the VA Office 
of General Counsel held that all claims for benefits under 38 
U.S.C.A. § 1151, filed before October 1, 1997, must be 
adjudicated under the code provisions as they existed prior 
to that date. See VAOPGCPREC 40-97 (December 31, 1997).

In this case, the veteran submitted his claim for benefits 
pursuant to 38 U.S.C.A. § 1151 prior to October 1, 1997.  
Therefore, the recent amendments to 38 U.S.C.A. § 1151 are 
not applicable in this case.  

Background

The veteran contends that his Raynaud's disease and his 
scleroderma resulted from treatment by VA.  He states that he 
had 15 surgeries since 1978 which caused his Raynaud's 
disease and that his scleroderma resulted from treatment by 
VA in the 2 years since surgery in December 1993.  

VA records show that in July 1979 the veteran underwent 
surgery on the right upper extremity consisting of removal of 
deep and superficial tendons and suturing of Silastic rods to 
the deep tendons.  In October 1979, he underwent a free 
tendon graft pollicis longus, right arm to middle finger.  He 
had additional right hand surgery in January 1980, and in 
September 1991, he also had surgery on his right hand.  VA 
outpatient records show treatment for right hand complaints 
in the early 1990's.  

In a February 1995 Memorandum, a VA physician noted that she 
had reviewed the claims file and the veteran's claim that his 
Raynaud's disease and Scleroderma were due to treatment and 
surgery by VA.  The physician noted that neither of these 
diseases were caused by a surgery or caused by any prescribed 
treatment that the veteran had.  It was noted that the cause 
or actual etiology of each was not entirely understood, but 
was certainly not attributed to the veteran's claims at the 
present time.  

On VA examination in November 1996, scleroderma with chronic 
renal failure and fibrosis digits of the right hand with 
Raynaud's disease was among the diagnoses.  Additional VA and 
private medical records dated in the late 1990's show 
treatment for various disabilities including seizures, 
hypertension, renal disease, and scleroderma.  

On VA examination in August 1998, the examiner diagnosed 
scleroderma and Raynaud's disease associated with 
scleroderma.  It was stated by the examiner that he did not 
find evidence by evaluating the claims file, and that he was 
not aware of evidence, that a surgical repair or a cut tendon 
leads to scleroderma.  It was stated that he could not offer 
an opinion which states that the veteran's scleroderma was 
service connected.  

In a September 1998 addendum, the August 1998 VA examiner 
stated the veteran's history, and reported that the veteran 
had scleroderma.  The examiner explained his rationale for 
concluding in August 1998 that the VA surgery did not cause 
the scleroderma.  He reported that scleroderma was an 
autoimmune disease and that he did not find evidence in the 
claims file that that the disorder occurred while the veteran 
was in service.  He stated that he did not believe that the 
disorder was related to knife cuts and that he had no 
evidence that trauma aggravated the disorder since 
scleroderma was an autoimmune disease and not a traumatic 
disease.  It was stated that in terms of the etiology of 
Raynaud's disease, it was opined that this was directly 
related to the scleroderma.  It was opined that the 
scleroderma was not related to the veteran's multiple 
surgeries.  

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well- 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation. Such a claim need 
not be conclusive but only possible to satisfy the initial 
burden of § [5107(a)].  The Court has also held that although 
a claim need not be conclusive, the statute provides that it 
must be accompanied by evidence that justifies a "belief by 
a fair and impartial individual" that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required." Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability. In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded. See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu, 2 Vet. App. at 494 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

Based upon the evidence of record, the Board finds that the 
veteran has not submitted competent evidence demonstrating 
that there is a nexus between his treatment by VA and his 
Raynaud's disease or his scleroderma.  Although the record 
shows that he was treated by VA beginning in the 1970's for 
an injury to the right upper extremity and that he underwent 
several surgeries, there is of record no showing by way of 
medical nexus, that the VA treatment contributed to the 
development of or exacerbation of Raynaud's disease or of 
scleroderma.  However, there is of record VA medical opinions 
which state that there is no relationship between the 
disabilities and VA treatment.  VA law requires competent 
evidence of a nexus between the incurrence or aggravation of 
an injury and the present disability to well ground a claim. 
Id.

In this case, the only other evidence of a causal 
relationship between the disabilities and VA medical 
treatment is the veteran's own opinion through statements.  
Although the veteran believes he has medical disabilities 
related to VA treatment, and he is competent to testify as to 
symptoms he experiences, he is not competent to provide a 
medical opinion because this requires specialized medical 
knowledge. Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Consequently, the Board finds that the veteran 
has not submitted evidence of a well-grounded claim.  38 
U.S.C.A. § 5107(a).

The veteran is free at any time in the future to submit 
evidence in support of his claims.  Most helpful would be 
medical opinions linking any current findings with VA 
treatment.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Entitlement to disability compensation for Raynaud's disease 
and for scleroderma as a result of VA medical treatment under 
the provisions of 38 U.S.C.A. § 1151 is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 
- 7 -


- 8 -


